Exhibit 10.126
Agreement dated January 13, 2010, by and between Erie Indemnity Company and
George R. Lucore.

 



--------------------------------------------------------------------------------



 



AGREEMENT
     This AGREEMENT (the “Agreement”), dated as of the 13th day of January 2010,
is by and between ERIE INDEMNITY COMPANY, a Pennsylvania corporation with its
principal place of business at 100 Erie Insurance Place, Erie, Pennsylvania
16530 (together with its subsidiaries and affiliated companies, referred to
hereinafter as the “Company”), and GEORGE R. LUCORE of 928 Lord Road, Fairview,
PA 16415 (the “Employee”).
RECITALS:
     WHEREAS, the Employee is employed as Executive Vice President — Field
Operations of the Company; and
     WHEREAS, the Company and the Employee desire to memorialize in this
Agreement the Employee’s retirement and related termination of his employment
with the Company, and to completely resolve all matters arising out of his
employment and termination of that employment.
     NOW, THEREFORE, in consideration of the promises and mutual covenants
contained herein, and intending to be legally bound hereby, the Employee and the
Company agree as follows:
     1.  Effective Date; Payments Conditioned on General Releases.
          (a) Except for Section 2 below, which shall be effective upon signing
of this Agreement by the Employee, all of the other terms of this Agreement
shall not become effective or enforceable until the seven (7) calendar day
revocation period referred to in Section 6(d) below has expired without the
Employee revoking this Agreement as set forth in Section 6(d).
          (b) Furthermore, the consideration described in Sections 4(b), (c) and
(d) below shall not be owing and payable to the Employee unless and until:
(i) this Agreement has become effective as provided in Section 1(a) above, and
(ii) the Employee’s employment is not terminated before the end of the
Transition Period (as defined in Section 2(c) below), and (iii) within
twenty-one (21) calendar days after the termination of the Employee’s employment
including termination by resignation or retirement, the Employee: (A) executes a
second waiver and release in the form attached to this Agreement as Exhibit A,
except that the second waiver and release shall be effective as of the date of
termination of the Employee’s employment including termination by resignation or
retirement, and (B) the second seven (7) calendar day revocation period for the
second waiver and release expires without the Employee revoking the second
waiver and release as set forth in Section 6(e) below.

 



--------------------------------------------------------------------------------



 



     2. Resignation as Officer; Retirement; and Termination of Employment.
          (a) The Employee hereby resigns from his position as Executive Vice
President — Field Operations of Erie Indemnity Company and each of its
subsidiaries and affiliated companies, effective as of 11:59 p.m. Erie time on
March 31, 2010, and the Company hereby accepts that resignation.
          (b)The Employee hereby resigns as an employee of the Company,
effective as of 11:59 p.m. Erie time on March 31, 2010, and the Company hereby
accepts that resignation. Following his resignation, the Employee, for all
purposes, shall be deemed a retired employee. Upon his retirement, the Employee
hereby also resigns as a member of all Boards of Directors of any of the
Company’s subsidiaries and affiliated companies and from any and all positions
he currently holds with any third parties as the Company’s representative or at
the Company’s request.
          (c) During the period from the date of this Agreement, through
March 31, 2010 (the “Transition Period”), the Employee will remain an employee
of the Company with the same officer title, job description and
responsibilities, and compensation and benefits which he currently has. The
Company shall terminate the Employee’s employment during this Transition Period
only for “good cause”, with or without notice.
          (d) For purposes of Section 2(c) above, the term “good cause” shall
have the following meaning: (i) the Employee’s deliberate and intentional breach
of any material provision of this Agreement, which breach the Employee shall
have failed to cure within fifteen (15) calendar days after the Employee’s
receipt of written notice from the Company specifying the nature of the
Employee’s breach, (ii) the Employee’s deliberate and intentional engagement in
gross misconduct that is materially and demonstrably inimical to the best
interests of the Company, or (iii) the Employee’s conviction of, or plea of
guilty or nolo contendere to, a felony or any crime involving moral turpitude,
fraud, deceit, or financial impropriety.
     3. Ongoing Cooperation.
          (a) During the period from April 1, 2010 through December 31, 2010,
the Employee agrees to use his best efforts to assist, advise and cooperate with
the Company, if the Company so requests, with respect to the transition of
Employee’s duties and responsibilities to others within the Company, and on
issues that arose or were in any way developing during his employment with the
Company, subject to Employee’s availability given his employment, if any, and
personal obligations at that time. The level of services the Employee will
perform under this Section 3 shall be no more than 20 percent of the average
level of services he performed before his retirement, and the Company
anticipates a level of services significantly below that 20 percent limit.

2



--------------------------------------------------------------------------------



 



          (b) During the period referred to in Section 3(a) above, the Employee
shall furnish such assistance, advice or cooperation to the Company as the
Company shall reasonably request and as is within the Employee’s reasonable
capability. Such assistance, advice and cooperation may include, but shall not
be limited to, (i) consulting with the Company regarding its relations with its
independent insurance agents, (ii) attending meetings with such agents, and
(iii) preparing for, or the conduct of, any litigation, investigation or
proceeding involving matters or events which occurred during the Employee’s
employment by the Company as to which the Employee’s knowledge or testimony may
be important to the Company. In connection with the preparation for, or the
conduct of, such litigation, investigation or proceeding as described in the
preceding sentence, the Employee shall promptly provide the Company with any
records or other materials in his possession that the Company shall request in
connection with the defense or prosecution of such litigation, investigation or
proceeding.
          (c) The Employee shall not receive any compensation for any
assistance, advice or cooperation requested by the Company under this Section 3;
however, the Company shall pay or reimburse the Employee for his travel expenses
reasonably incurred in the course of providing such assistance, advice or
cooperation. The Company shall make such payment or reimbursement within thirty
(30) days of receipt of reasonable substantiating documentation from the
Employee.
     4. Consideration.
          (a) In consideration of the execution and performance of this
Agreement by the Employee, and subject to the remaining provisions of this
Section 4, the Company shall continue to pay the Employee his current bi-weekly
salary and continue to provide existing health and related benefits from the
date of this Agreement through the date of his retirement.
          (b) Assuming Employee is in compliance with the terms of this
Agreement up through October 31, 2010, he will be entitled to a special
retirement payment of $400,000 from the Company, which is an amount to which
Employee is not entitled as an employee of the Company or otherwise. Such
payment will be paid on November 12, 2010.
          (c) In the event of the Employee’s death before payment of the special
retirement payment described in Section 4(b) above, the Company shall pay that
amount to the beneficiary or beneficiaries of the Employee as designated by the
Employee, and the Company’s obligations under Section 4(b) shall cease;
provided, however, that if the Employee has not designated a beneficiary, or if
no such designated beneficiary survives the Employee, the Company shall pay that
amount to the executor or administrator of the Employee’s estate. Such payment
shall be made within ninety (90) calendar days after the Employee’s death upon a
date determined by the Company.
          (d) Assuming Employee is and remains in compliance with the terms of
this Agreement, the Company shall continue or cause to be continued the coverage
of the Employee (and the Employee’s previously covered dependents, if any) under
the Company’s Health Protection and Prescription Plan (“Health Plan”), upon
substantially the same terms and

3



--------------------------------------------------------------------------------



 



conditions (including the required employee contribution, if any) as apply to
comparably situated active employees, for the period from the effective date of
his retirement through his 65th birthday (the “Covered Period”). If the Employee
and his previously covered dependents, if any, are not eligible for continued
coverage under the Health Plan, they shall be covered during the Covered Period
under an individual health insurance policy, or, if applicable, to reimbursement
by the Company for their medical and prescription drug expenses, as more fully
described below.
     The Company’s obligation with respect to all such coverages, including any
coverages that are not provided under an insured plan, is conditioned on the
Employee’s duly electing, and then paying the cost of, COBRA coverage throughout
the available COBRA continuation coverage period. The Company shall reimburse
the Employee for the cost of COBRA coverage, to the extent it exceeds the
required contribution at that time of a comparably situated active employee. The
Company shall pay such reimbursement within ninety (90) days after its receipt
of documentation of payment by the Employee, but in no event later than the end
of the calendar year following the year in which the expense was incurred.
     If, after the end of the available COBRA continuation period, the
continuation of any coverage identified above is not reasonably available
pursuant to the applicable insurance policy or plan:

          (A)   The parties will cooperate and use their best efforts to obtain
an individual policy that provides the Employee (and his previously covered
dependents, if any) substantially equivalent coverage, and the Company will pay
the premiums on any such individual policy for the Covered Period, to the extent
in excess of the required employee contribution paid at that time by comparably
situated active employees.           (B)   If an individual policy cannot be
obtained despite the parties’ cooperative best efforts, the Company shall
reimburse the Employee for any medical expense he and his previously covered
dependents, if any, incur during the remainder of the Covered Period, provided
that such expense would have been reimbursed by the Health Plan, and provided
the Employee has paid to the Company an amount equal to the required employee
contribution paid at that time by comparably situated active employees for such
period. The Company shall pay such reimbursement within ninety (90) days after
its receipt of reasonable documentation of the expense, but in no event later
than the end of the calendar year following the year in which the expense was
incurred.

          (e) All payments under this Section 4 shall be subject to applicable
deductions. For the purposes of this Agreement, “applicable deductions” shall
include, but shall not be limited to, any federal, state, or local taxes
determined by the Company to be required to be withheld from amounts paid to the
Employee pursuant to this Agreement or otherwise due from the Company and any
other amounts that the Company may be legally required to deduct from his
earnings or that Employee authorizes to be deducted.

4



--------------------------------------------------------------------------------



 



          (f) Except as provided in this Agreement, the Employee agrees that he
is not entitled to any other compensation including, but not limited to, salary
or bonuses, perquisites, or benefits of any kind or description from the
Company, or from or under any employee benefit plan or fringe benefit plan
sponsored by the Company, other than as described in this Section 4 and other
than payment of his:
          (i) vested accrued unpaid vacation time as of the date of his
retirement;
          (ii) unused sick time as of the date of his retirement for which he
will be paid 20% of his daily salary rate for each full unused sick day, up to a
maximum payment of $20,000;
          (iii) vested accrued benefits, if any, under the Erie Insurance Group
Retirement Plan for Employees;
          (iv) vested accrued benefits, if any, under the Erie Insurance Group
Employee Savings Plan;
          (v) vested accrued benefits, if any, under the Erie Insurance Group
Deferred Compensation Plan;
          (vi) vested accrued benefits, if any, under the 2009 Annual Incentive
Plan (“AIP”);
          (vii) vested accrued benefits, if any, under the 2010 AIP;
          (viii) vested accrued benefits, if any, under the Long-Term Incentive
Plan (“LTIP”) for each of the three-year performance periods 2007-2009,
2008-2010, 2009-2011 and 2010-2012; and
          (ix) vested accrued benefits, if any, under the Supplemental Employee
Retirement Plan (“SERP”).
          Any payments under any of the plans or practices listed in clauses
(i) through (ix) above, including but not limited to the AIP, the LTIP and the
SERP, shall be in accordance with the terms of such plan or practice, including
the payment of any benefits on a pro rata basis, and the Company’s decisions
with respect thereto shall be final and binding on Employee.
          (g) The consideration paid by the Company to the Employee pursuant to
this Agreement shall be in compromise, settlement and full satisfaction of any
and all Claims, as defined in Section 5 below, that the Employee has, or may
have, against the Company or other Releasees, as defined in Section 5 of this
Agreement, arising out of the Employee’s employment with the Company or its
affiliates, the termination of such employment, and any and all matters of any
nature related to the Employee’s employment with the Company and the termination
of that employment.

5



--------------------------------------------------------------------------------



 



     5. Waiver and General Release.
          (a) The Employee, for himself, his heirs, successors and assigns, and
in consideration of the payments to be made by the Company pursuant to Section 4
(b) and (d) above, does hereby forever discharge and release the Company, and
its corporate parents, subsidiaries, affiliated companies, companies with common
management, ownership or control, successors, assigns, insurers and reinsurers,
attorneys, and insurance agents, and all of their officers, directors,
shareholders, employees, agents and representatives, in their official and
individual capacities (collectively referred to as “Releasees”), from any and
all claims, demands, causes of action, damages, charges, complaints, grievances,
expenses, compensation and remedies which the Employee now has or may in the
future have on account of, or arising out of, any matter or thing which has
happened, developed or occurred before the date of this Agreement (collectively
“Claims”) including, but not limited to, all Claims arising from the Employee’s
employment with the Company or any of its affiliated companies, the termination
of such employment, any and all relationships or dealings between the Employee
and the Company or any of the other Releasees, the termination of any such
relationships and dealings, and any and all other Claims the Employee may have
against the Company or any of the other Releasees. The Employee hereby waives
any and all such Claims including, but not limited to, all charges or complaints
that were or could have been filed with any court, tribunal or governmental
agency, and any and all Claims not previously alleged including, but not limited
to, any Claims under the following: (i) Title VII of the Civil Rights Act of
1964, as amended; (ii) the Equal Pay Act of 1963; (iii) the Age Discrimination
in Employment Act (ADEA), as amended; (iv) except as otherwise provided in
Section 4(f) above, the Federal Employee Retirement Income Security Act of 1974
(ERISA), as amended; (v) the Americans With Disabilities Act (ADA), as amended;
(vi) Section 806 of the Sarbanes-Oxley Act of 2002, as amended; (vii) any other
federal statutes, rules, regulations, executive orders or guidelines of any
description; (viii) any and all state statutes, rules, regulations, executive
orders or guidelines of any description under Pennsylvania law, or the law of
any other state, including, but not limited to, the Pennsylvania Human Relations
Act, as amended; the Pennsylvania Equal Pay Law; the Pennsylvania Wage Payment
and Collection Law; (ix) any and all local laws, rules, regulations, executive
orders or guidelines of any description including, but not limited to, the Erie
County Human Relations Ordinance; and (x) any rule or principle of equity or
common law including, but not limited to, any Claim of defamation, conversion,
interference with a contract or business relationship, any other intentional or
unintentional tort, any Claim of loss of consortium, any Claim of harassment or
retaliation, any claim for breach of contract or implied contract, any claim for
breach of covenant of good faith and fair dealing, and any whistle-blower Claim.
This release, discharge and waiver shall be hereinafter referred to as the
“Release.”
          (b) The Employee specifically understands and agrees that the
termination of his employment does not violate or disregard any oral or written
promise or agreement of any nature whatsoever, express or implied. If any
contract or agreement exists concerning the employment of the Employee by the
Company or the terms and conditions of such employment or the termination of
such employment, whether oral or written, express or implied, that contract or
agreement is hereby terminated and is null and void.

6



--------------------------------------------------------------------------------



 



          (c) The Employee agrees that this Release may be enforced in federal,
state or local court and before any federal, state or local administrative
agency or body.
          (d) Nothing in the Release is intended to release any of the
Employee’s vested retirement benefits.
     6. Additional Terms.
          (a) The Employee represents that he has not filed or caused to be
filed, and agrees that he will not file or cause to be filed, any lawsuit of any
kind in any federal, state or local court arising out of, or relating to, his
employment with the Company, the terms and conditions of that employment, or the
termination of his employment.
          (b) The Employee agrees that he has not sustained any disabling
personal injury and/or occupational disease which has resulted in a loss of wage
earning capacity during his employment with the Company and that he has no
personal injury and/or occupational disease which has been contributed to, or
aggravated or accelerated in a significant manner by his employment with the
Company.
          (c) The Employee represents and warrants that the Company has
encouraged and advised the Employee in writing, prior to signing this Agreement,
to consult with an attorney of his choosing concerning all of the terms of this
Agreement.
          (d) This Agreement may be revoked by the Employee within seven (7)
calendar days after the date this Agreement is signed by the Employee, by giving
written notice of revocation to James J. Tanous, Executive Vice President,
Secretary and General Counsel of the Company at 100 Erie Insurance Place, Erie,
Pennsylvania 16530, through either hand-delivery or via Certified or Registered
U.S. Mail, postage prepaid, return receipt requested.
          (e) The second waiver and release referenced in Section 1(b)(iii)
above may be revoked by the Employee within seven (7) calendar days after that
second waiver and release is signed by the Employee giving written notice of
revocation to James J. Tanous, Executive Vice President, Secretary and General
Counsel of the Company at 100 Erie Insurance Place, Erie, Pennsylvania 16530,
through either hand-delivery or via Certified or Registered U.S. Mail, postage
prepaid, return receipt requested.
          (f) The Employee represents and warrants that the Company has given
him a reasonable period of time of at least twenty-one (21) calendar days to
consider all the terms of this Agreement and for the purpose of consulting with
an attorney, if the Employee so chooses. A copy of this Agreement was first
given to the Employee on December 22, 2009. If this Agreement has been executed
by the Employee prior to the end of the twenty-one (21) calendar day period, the
Employee represents that he has freely and willingly elected to do so.
          (g) This Agreement provides the Employee sums and benefits to which he
is not entitled as an employee of the Company or otherwise.

7



--------------------------------------------------------------------------------



 



          (h) Nothing contained in this Agreement is intended to be an admission
of any fault, wrongdoing, or liability on the part of the Company, and nothing
contained in this Agreement may be deemed, construed, or treated in any respect
as such an admission. The Company specifically denies any fault, wrongdoing or
liability toward the Employee. This Agreement was reached by the parties for
reasons deemed good and sufficient by the Company and the Employee.
     7. Non-Disparagement.
          (a) The Employee agrees that he shall refrain from demeaning,
criticizing or deriding the Company, his employment experience with the Company,
the products and services of the Company and/or the Company’s shareholders,
directors, officers, managers, insurance agents and employees.
          (b) The Company agrees that its officers shall refrain from demeaning,
criticizing or deriding the Employee in any way related to his employment with
the Company; provided, however, that the provisions of this Section 7(b) shall
not in any way prohibit the officers of the Company from internally discussing
work-related performance issues related to the Employee that have been, or may
be, discovered during the normal business operations of the Company.
     8. Confidentiality of Information and Non-Disclosure.
          (a) The Employee agrees that he will not, directly or indirectly,
without the express written approval of the Company, unless directed by
applicable legal authority (including any court of competent jurisdiction,
governmental agency having supervisory authority over the business of the
Company or its subsidiaries, or any legislative or administrative body having
supervisory authority over the business of the Company or its subsidiaries)
having jurisdiction over the Employee, disclose to or use, or knowingly permit
to be so disclosed or used, for the benefit of himself, any person, corporation
or other entity other than the Company (i) any proprietary or non-public
information concerning any of the Company’s policies, practices and procedures;
financial matters; customer and insurance agent relationships; competitive
status; supplier matters; internal organizational matters; current or future
plans; or other business affairs of or relating to the Company, its subsidiaries
or affiliated or related parties or any of its insurance agents; (ii) any
non-public personal information concerning any of the Company’s employees, or
any of its insurance agents or customers; (iii) any proprietary management,
operational, trade, technical or other secrets or any other proprietary
information or other data of the Company, its subsidiaries or affiliated or
related parties or any of its insurance agents; or (iv) any other information
related to the Company, its subsidiaries or affiliated or related parties or any
of its insurance agents, or any other information which the Employee should
reasonably believe will be damaging to the Company, its subsidiaries or
affiliated or related parties or any of its insurance agents, which has not been
published and is not generally known outside of the Company. The Employee
acknowledges that all of the foregoing

8



--------------------------------------------------------------------------------



 



constitutes confidential and proprietary information which is the exclusive
property of the Company.
          (b) The Employee acknowledges and agrees that any breach of this
Section 8 will result in immediate and irreparable harm to the Company and that
the Company cannot be reasonably or adequately compensated by damages in an
action at law. In the event of a breach by the Employee of the provisions of
this Section 8, the Company shall be entitled, to the extent permitted by law,
immediately to cease to pay or provide the Employee or the Employee’s
beneficiaries any compensation or benefit being, or to be, paid or provided to
the Employee pursuant to this Agreement and also to obtain immediate injunctive
relief restraining the Employee from conduct in breach of the covenants
contained in this Section 8. Nothing herein shall be construed as prohibiting
the Company from pursuing any other available remedies for such breach,
including the recovery of damages from the Employee.
     9. Breach of Agreement. The Employee agrees that if he violates any of the
terms of this Agreement, the Company may pursue whatever rights it has under
this Agreement, whether in law or in equity, without affecting the validity and
enforceability of the Release contained in Section 5 above.
     10. Company Property, Records, Files and Equipment. The Employee at the
request of the Company will return to the Company all Company property, records,
files, and any other Company owned equipment in his possession.
     11. Confidentiality of Agreement. The Employee and the Company each agrees
to keep confidential the terms of this Agreement, and their performance
hereunder, and not disclose this information henceforth to anyone other than the
United States Securities and Exchange Commission; the United States Internal
Revenue Service; state or local tax authorities; the Employee’s family; and
their respective attorneys, accountants and tax advisors, who also shall be
bound by this confidentiality obligation. The foregoing shall not prohibit or
restrict such disclosure as is required by law or may be necessary for the
prosecution of claims relating to the performance or enforcement of this
Agreement. Each party agrees to provide the other party with as much notice as
possible that it has been requested or compelled to make disclosures, and shall
use their (or their counsel’s) best efforts to ensure that if any disclosure
occurs, it is done in a manner designed to maintain the confidentiality of this
Agreement to the fullest extent possible.
     12. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the Commonwealth of Pennsylvania applicable to
contracts executed in and to be performed in Pennsylvania without regard to its
conflicts of laws provisions. The Company and the Employee each hereby
irrevocably and unconditionally consent to submit to the exclusive jurisdiction
of the courts of the Commonwealth of Pennsylvania located in the County of Erie,
Pennsylvania, and to the United States District Court

9



--------------------------------------------------------------------------------



 



for the Western District of Pennsylvania located in Erie County for any
litigation arising out of, or relating to, this Agreement or the transactions
contemplated hereby. Any legal action relating to this Agreement shall be
brought in the courts of the Commonwealth of Pennsylvania located in the County
of Erie, Pennsylvania and/or in the United States District Court for the Western
District of Pennsylvania located in Erie County, and the parties irrevocably and
unconditionally waive and will not plead or claim in any such court that venue
is improper or that such litigation has been brought in an inconvenient forum.
     13. Waiver. The waiver by the Company or the Employee of any breach by the
other party hereto of any provision of this Agreement shall not operate, or be
construed as, a waiver of any other or subsequent breach by a party hereto.
     14. Assignment. This Agreement shall be binding upon and inure to the
benefit of the successors and assigns of the Company, and the Company shall be
obligated to require any successor to expressly acknowledge and assume its
obligations hereunder. This Agreement shall also be binding on and inure to the
benefit of the Employee and his legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. The
Employee may not delegate any of his duties, responsibilities, obligations or
positions to any other person, and any such purported delegation by the Employee
shall be void and of no force and effect.
     15. Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such a manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be invalid under
applicable law, such provision shall be invalid only to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.
     16. Notices. Any notices required or permitted to be given under this
Agreement, other than written notice of revocation that is governed by Section
6(d) above, shall be sufficient if in writing, and if hand-delivered or sent by
First Class, Certified or Registered U.S. Mail, postage prepaid, return receipt
requested, as follows: in the case of the Employee, to his principal residence
address at 928 Lord Road, Fairview, PA 16415 (or such other address the Employee
notifies the Company of in writing), and in the case of the Company, to James J.
Tanous, Executive Vice President, Secretary and General Counsel, 100 Erie
Insurance Place, Erie, PA 16530.
     17. Entire Agreement. This Agreement constitutes the entire agreement of
the Company and the Employee relating to the subject matter hereof and
supersedes any obligations of the Company under any previous agreements or
arrangements, except as otherwise provided in this Agreement. The provisions of
this Agreement may not be amended, modified, repealed, waived, extended or
discharged except by an agreement in writing signed by the party against whom
enforcement of any amendment, modification, repeal, waiver, extension or
discharge is

10



--------------------------------------------------------------------------------



 



sought. This Agreement may be executed in one or more counterparts (including by
facsimile signature), all of which shall be considered one and the same
instrument, and shall be fully executed when all of the counterparts have been
signed by, and delivered to, each party.
     18.Headings. The descriptive headings used herein are used for convenience
of reference only and shall not constitute a part of this Agreement.
     THE EMPLOYEE HEREBY EXPRESSLY WARRANTS AND REPRESENTS THAT, BEFORE ENTERING
INTO THIS AGREEMENT, HE HAS BEEN GIVEN A REASONABLE PERIOD OF TIME WITHIN WHICH
TO CONSIDER ALL OF THE PROVISIONS CONTAINED IN THIS AGREEMENT, THAT HE HAS FULLY
READ, INFORMED HIMSELF OF AND UNDERSTANDS ALL THE TERMS, CONTENTS, CONDITIONS
AND EFFECTS OF ALL PROVISIONS OF THIS AGREEMENT, AND THAT HE CONSIDERS ALL SUCH
PROVISIONS TO BE SATISFACTORY.
     THE EMPLOYEE EXPRESSLY WARRANTS AND REPRESENTS THAT NO PROMISE OR
REPRESENTATION OF ANY KIND HAS BEEN MADE BY THE COMPANY, EXCEPT THOSE EXPRESSLY
STATED IN THIS AGREEMENT.
     THE EMPLOYEE FURTHER EXPRESSLY WARRANTS AND REPRESENTS THAT HE ENTERS INTO
THIS AGREEMENT, KNOWINGLY AND VOLUNTARILY, AND AFTER AN OPPORTUNITY TO REVIEW
ALL OF THE TERMS, CONTENTS, CONDITIONS AND EFFECTS OF ALL PROVISIONS OF THE
AGREEMENT WITH AN ATTORNEY OF HIS CHOOSING.
     IN WITNESS WHEREOF, George R. Lucore and Erie Indemnity Company, by its
duly authorized representative, have signed this Agreement as of the date set
forth above.

             
WITNESS:
      GEORGE R. LUCORE    
 
           
/s/ Jodi L. Cole
      /s/ George R. Lucore    
 
           

             
ATTEST:
      ERIE INDEMNITY COMPANY    
 
           
/s/ Brian W. Bolash
    By:   /s/ James J. Tanous    
 
           
Brian W. Bolash
Assistant Secretary
      James J. Tanous
Executive Vice President,
Secretary and General Counsel    

11



--------------------------------------------------------------------------------



 



EXHIBIT
A
Employee’s Second Waiver and General Release
     Effective as of the date hereof, GEORGE R. LUCORE (“Employee”), for
himself, his heirs, successors and assigns, and in consideration of the payments
to be made by Erie Indemnity Company (the “Company”) pursuant to Section 4(b)
and (d) of the Agreement between the Company and Employee dated as of
January 13, 2010 (the “Agreement”), does hereby forever discharge and release
the Company, and its corporate parents, subsidiaries, affiliated companies,
companies with common management, ownership or control, successors, assigns,
insurers and reinsurers, attorneys, and insurance agents, and all of their
officers, directors, shareholders, employees, agents and representatives, in
their official and individual capacities (collectively referred to as
“Releasees”), from any and all claims, demands, causes of action, damages,
charges, complaints, grievances, expenses, compensation and remedies which the
Employee now has or may in the future have on account of, or arising out of, any
matter or thing which has happened, developed or occurred before the date hereof
and prior to Employee’s retirement (collectively “Claims”) including, but not
limited to, all Claims arising from the Employee’s employment with the Company
or any of its affiliated companies, the termination of such employment, any and
all relationships or dealings between the Employee and the Company or any of the
other Releasees, the termination of any such relationships and dealings, and any
and all other Claims the Employee may have against the Company or any of the
other Releasees. The Employee hereby waives any and all such Claims including,
but not limited to, all charges or complaints that were or could have been filed
with any court, tribunal or governmental agency, and any and all Claims not
previously alleged including, but not limited to, any Claims under the
following: (i) Title VII of the Civil Rights Act of 1964, as amended; (ii) the
Equal Pay Act of 1963; (iii) the Age Discrimination in Employment Act (ADEA), as
amended; (iv) except as otherwise provided in Section 4(f) of the Agreement, the
Federal Employee Retirement Income Security Act of 1974 (ERISA), as amended;
(v) the Americans With Disabilities Act (ADA), as amended; (vi) Section 806 of
the Sarbanes-Oxley Act of 2002, as amended; (vii) any other federal statutes,
rules, regulations, executive orders or guidelines of any description;
(viii) any and all state statutes, rules, regulations, executive orders or
guidelines of any description under Pennsylvania law, or the law of any other
state, including, but not limited to, the Pennsylvania Human Relations Act, as
amended; the Pennsylvania Equal Pay Law; the Pennsylvania Wage Payment and
Collection Law; (ix) any and all local laws, rules, regulations, executive
orders or guidelines of any description including, but not limited to, the Erie
County Human Relations Ordinance; and (x) any rule or principle of equity or
common law including, but not limited to, any Claim of defamation, conversion,
interference with a contract or business relationship, any other intentional or
unintentional tort, any Claim of loss of consortium, any Claim of harassment or
retaliation, any claim for breach of contract or implied contract, any claim for
breach of covenant of good faith and fair dealing, and any whistle-blower Claim.
This release, discharge and waiver shall be hereinafter referred to as the
“Release.”
     The Employee specifically understands and agrees that the termination of
his employment does not violate or disregard any oral or written promise or
agreement of any nature

12



--------------------------------------------------------------------------------



 



whatsoever, express or implied. If any contract or agreement exists concerning
the employment of the Employee by the Company or the terms and conditions of
such employment or the termination of such employment, whether oral or written,
express or implied, that contract or agreement is hereby terminated and is null
and void.
     The Employee agrees that this Release may be enforced in federal, state or
local court and before any federal, state or local administrative agency or
body.
     Nothing in this Release is intended to release any of the Employee’s vested
retirement benefits.
     The Employee represents and warrants that the Company has encouraged and
advised the Employee, prior to signing this Release, to consult with an attorney
of the Employee’s choosing concerning all of the terms of this Release.
     This Release may be revoked by the Employee within seven (7) days after the
date this Release is signed by the Employee, by giving written notice of
revocation to the General Counsel of the Company. This Release shall not become
effective or enforceable until the revocation period has expired, and the
consideration provided in Section 4(b) and (d) of the Agreement shall not be
made until after the revocation period has expired with no revocation.
     The Employee represents and warrants that the Company has given the
Employee a reasonable period of time, of at least twenty-one (21) days, for the
Employee to consider all the terms of this Release and for the purpose of
consulting with an attorney if the Employee so chooses. If this Release has been
executed by the Employee prior to the end of the twenty-one (21) day period, the
Employee represents that he has freely and willingly elected to do so.
     This Release provides the Employee sums and benefits to which he is not
otherwise entitled as an employee of the Company.
     In Witness Whereof, the Employee has signed this Release as of the 5 day of
October 2010.

             
 
      EMPLOYEE    
 
           
 
      /s/ George R. Lucore
 
George R. Lucore    
 
           
Witnessed:
  /s/ William D. Gheres             
 
       

13